IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT


DERRICK DALE FONTROY, I.,                :   No. 11 EAP 2015
                                         :
                 Appellant               :
                                         :   Appeal from the Memorandum and
                                         :   Order of Commonwealth Court dated
            v.                           :   February 12, 2015 at No. 453 M.D.
                                         :   2014
                                         :
JOHN WETZEL, JAMEY LUTHER,               :
EDWARD EVENS, DONALD GELMANN,            :
BILL MAILMAN,                            :
                                         :
                 Appellees               :


                                    ORDER



PER CURIAM

     AND NOW, this 25th day of April, 2016, the Order of the Commonwealth Court is

AFFIRMED.